Exhibit 10.3
 
Spirit AeroSystems Holdings, Inc. Second Amended and Restated Short-Term
Incentive Plan
 
August 2, 2011





--------------------------------------------------------------------------------



 



SPIRIT AEROSYSTEMS HOLDINGS, INC.
SECOND AMENDED AND RESTATED SHORT-TERM INCENTIVE PLAN
Table of Contents

              Page  
ARTICLE I — PURPOSE
    1  
 
       
Section 1.01. Purpose
    1  
 
       
ARTICLE II — DEFINITIONS
    1  
 
       
Section 2.01. Affiliate
    1  
Section 2.02. Beneficiary or Beneficiaries
    2  
Section 2.03. Board of Directors
    2  
Section 2.04. Change in Control
    2  
Section 2.05. Code
    2  
Section 2.06. Committee
    2  
Section 2.07. Company
    2  
Section 2.08. Effective Date
    2  
Section 2.09. Employee
    2  
Section 2.10. Employer
    2  
Section 2.11. Onex
    2  
Section 2.12. Participant
    3  
Section 2.13. Person
    3  
Section 2.14. Plan
    3  
Section 2.15. Plan Year
    3  
Section 2.16. Qualifying Retirement
    3  
Section 2.17. Separation from Service
    3  
Section 2.18. Shares
    3  
Section 2.19. Sole Discretion
    3  
 
       
ARTICLE III — ELIGIBILITY
    3  
 
       
Section 3.01. Eligibility
    3  
 
       
ARTICLE IV — BENEFITS
    4  
 
       
Section 4.01. Benefits
    4  
Section 4.02. Grants of Shares
    4  
Section 4.03. Lapse Restriction
    5  
Section 4.04. Additional Conditions
    6  
Section 4.05. Restriction on Transfer of Shares
    6  
Section 4.06. Dividends
    6  
Section 4.07. Limitations on Stockholder Rights
    6  

-i-



--------------------------------------------------------------------------------



 



              Page  
Section 4.08. Certificates and Legends
    6  
 
       
ARTICLE V — PAYMENT OF BENEFITS
    7  
 
       
Section 5.01. Payment of Cash Benefits
    7  
Section 5.02. Payments in the Event of Death
    7  
 
       
ARTICLE VI — SOURCE OF BENEFITS
    8  
 
       
Section 6.01. Source of Benefits
    8  
Section 6.02. Multiple Employers
    8  
 
       
ARTICLE VII — ADMINISTRATION
    8  
 
       
Section 7.01. Committee
    8  
Section 7.02. Reliance on Certificates, etc.
    9  
Section 7.03. Plan Records
    9  
 
       
ARTICLE VIII — AMENDMENT AND TERMINATION
    9  
 
       
Section 8.01. Amendment
    9  
Section 8.02. Termination
    9  
 
       
ARTICLE IX — RESTRICTIONS ON ALIENATION
    10  
 
       
Section 9.01. Restrictions on Alienation
    10  
 
       
ARTICLE X — MISCELLANEOUS
    10  
 
       
Section 10.01. Effective Date
    10  
Section 10.02. Transfers and Payments Net of Withholding
    10  
Section 10.03. Binding on Successors
    11  
Section 10.04. Adoption by Other Employers
    11  
Section 10.05. Minors and Incompetents
    11  
Section 10.06. Erroneous Payments
    11  
Section 10.07. Headings
    12  
Section 10.08. Notices
    12  
Section 10.09. Severability
    12  
Section 10.10. No Contract of Employment
    12  
Section 10.11. Certain Limitations
    12  
Section 10.12. State Law
    12  
Section 10.13. Government and Other Regulations
    12  
Section 10.14. Nonexclusivity of the Plan
    12  

-ii-



--------------------------------------------------------------------------------



 



SPIRIT AEROSYSTEMS HOLDINGS, INC.
SECOND AMENDED AND RESTATED SHORT-TERM INCENTIVE PLAN
     W I T N E S S E T H: That;
     WHEREAS, the Company sponsors and maintains the Spirit AeroSystems
Holdings, Inc. Short-Term Incentive Plan, pursuant to which specified incentive
benefits are provided to Participants in the form of cash or shares of the
Company’s common stock, or both, on the terms and conditions set forth herein;
and
     WHEREAS, the Company desires to amend the Plan; and
     WHEREAS, it has become desirable to amend and restate the Plan in its
entirety; and
     WHEREAS, the Board of Directors of the Company has reviewed the terms and
provisions hereof and found them satisfactory.
     NOW, THEREFORE, effective as of the Effective Date, the Company hereby
adopts this amended and restated Plan on the terms and conditions set forth
herein, which Plan will be known as the “Spirit AeroSystems Holdings, Inc.
Second Amended and Restated Short-Term Incentive Plan” (the “Plan”).
ARTICLE I — PURPOSE
     Section 1.01. Purpose. The purpose of the Plan is to provide specified
incentive benefits, in the form of cash or Shares or both, to Employees who are
eligible to participate in the Plan, subject to certain conditions and
restrictions, as set forth in the Plan. The maximum aggregate number of Shares
that may be granted to Participants under the Plan shall be 2,800,000 shares of
the Company’s Class A common stock.
ARTICLE II — DEFINITIONS
     For purposes of the Plan, the following terms shall have the following
meanings, unless the context clearly indicates otherwise.
     Section 2.01. Affiliate means, with respect to any Person, (a) any director
or executive officer of such Person; (b) any spouse, parent, sibling, descendant
or trust for the exclusive benefit of such Person or his or her spouse, parent,
sibling or descendant (or the spouse, parent, sibling or descendant of any
director or executive officer of such Person); and (c) any other Person that,
directly or indirectly, controls or is controlled by or is under common control
with such Person. For the purpose of this definition, (i) “control” (including
with correlative meanings, the terms “controlling,” “controlled by” and “under
common

- 1 -



--------------------------------------------------------------------------------



 



control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, status as a general partner, or by contract or otherwise; and
(ii) Onex shall be deemed to control any Person controlled by Gerald W. Schwartz
so long as Mr. Schwartz controls Onex Corporation.
     Section 2.02. Beneficiary or Beneficiaries means the person, persons,
entity, or entities entitled to receive any benefits under this Plan pursuant to
the designation of the Participant (or in default of such designation) as
provided in Section 5.02 hereof.
     Section 2.03. Board of Directors means the Board of Directors of the
Company.
     Section 2.04. Change in Control means (i) a transaction pursuant to which a
Person, or more than one Person acting as a group (in either case, however,
excluding Onex), acquires more than 50% of the total voting power of the stock
of the Company (including, but not limited to, acquisition by merger,
consolidation, recapitalization, reorganization or sale or transfer of the
Company’s equity interests); (ii) a merger or consolidation involving the
Company in which the Company is not the surviving entity; or (iii) a transaction
that is a sale or transfer of all or substantially all of the assets of the
Company or Spirit AeroSystems, Inc. to a Person other than Onex, if all or
substantially all of the proceeds from such transaction are distributed to the
stockholders of the Company.
     Section 2.05. Code means the Internal Revenue Code of 1986, as amended.
     Section 2.06. Committee means the Board of Directors or a committee
appointed by, and serving at the pleasure of, the Board of Directors for
purposes of administering the Plan, which committee shall operate under rules
and procedures established by the Board of Directors from time to time for such
purpose.
     Section 2.07. Company means Spirit AeroSystems Holdings, Inc., a Delaware
corporation, or its successor.
     Section 2.08. Effective Date has the meaning set forth in Section 10.01.
     Section 2.09. Employee means a consultant or independent contractor of the
Employer or any individual who is employed and compensated (by a payroll check
issued directly from the Employer or Employer agent to the Employee or direct
payroll deposit made to the Employee’s account by the Employer or Employer
agent) by the Employer.
     Section 2.10. Employer means the Company, Spirit AeroSystems, Inc. (or its
successor), and any other entity that adopts this Plan with the consent and
approval of the Committee.
     Section 2.11. Onex means Onex Partners LP, Onex Corporation or any
Affiliate of Onex Partners or Onex Corporation, including, for purposes of this
Plan, (a) any Person which has granted to Onex Partners, Onex Corporation or any
of their respective Affiliates

- 2 -



--------------------------------------------------------------------------------



 



the right to vote or dispose of such Person’s Shares; and (b) any employee,
officer or director of Onex Corporation.
     Section 2.12. Participant means an Employee who has been designated by the
Committee as eligible to participate in this Plan pursuant to Section 3.01.
Where the context requires, the term “Participant” also shall include a former
Participant.
     Section 2.13. Person means an individual, trust, estate, partnership,
limited liability company, association, corporation, or other entity.
     Section 2.14. Plan means this Spirit AeroSystems Holdings, Inc. Second
Amended and Restated Short-Term Incentive Plan, as amended.
     Section 2.15. Plan Year means the 12-month period commencing January 1 each
year.
     Section 2.16. Qualifying Retirement means, with respect to a Participant, a
Separation from Service that is a voluntarily termination of employment with the
Employer (but not a death, discharge, or other involuntary termination of
employment) on or after attaining age 55 with at least 10 years of service or,
alternatively, on or after attaining age 60 with at least 5 years of service.
     Section 2.17. Separation from Service means the termination of employment
(including termination of a consulting or independent contractor arrangement)
with the Employer. The term includes, but is not limited to, a termination which
arises from a Participant’s death, disability, discharge (with or without
cause), or voluntary termination. In the case of an employee, the term shall not
include any temporary absences due to vacation, sickness, or other leaves of
absence granted to a Participant by the Employer. A Separation from Service
shall not be deemed to occur, however, upon a transfer involving any combination
of any entity comprising the Employer.
     Section 2.18. Shares means shares of the Company’s common stock.
     Section 2.19. Sole Discretion means the right and power to decide a matter,
which right may be exercised arbitrarily at any time and from time to time.
ARTICLE III — ELIGIBILITY
     Section 3.01. Eligibility. The Committee shall have the unrestricted right
and power, which may be exercised in its Sole Discretion at any time and from
time to time, to designate Employees who are eligible to participate in this
Plan. The Committee also shall have the right, in its Sole Discretion, to
terminate an individual’s future participation in this Plan.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE IV — BENEFITS
     Section 4.01. Benefits. For each Plan Year, the Committee will establish
performance targets or goals and corresponding incentive benefits available to
Participants under the Plan, which may be revised by the Committee at any time,
in its Sole Discretion. Benefits may be offered under the Plan in the form of
cash, Shares, or both, in such amounts as the Committee may determine in its
Sole Discretion. Except as otherwise provided in this Plan, a Participant will
be entitled to receive benefits under the Plan only if the Participant is
employed by the Employer continuously throughout the Plan Year, to include the
last day of the Plan Year. No Participant shall have the right or be offered the
opportunity to elect the form or amount of the Participant’s benefit under the
Plan, it being within the Sole Discretion of the Committee to determine the form
and amount of benefits to be offered under the Plan (if any). Grants of Shares
under the Plan may be made only in shares of the Company’s Class A common stock.
     In the event of a Change in Control, each Participant who is employed by
the Employer on the date of the closing of the Change in Control or who was
involuntarily terminated by the Employer without cause during the 90-day period
ending on the date of the closing of the Change in Control will have a benefit
under the Plan for the Plan Year in which the Change in Control occurs
determined as follows: (1) the performance metrics established under the Plan
for that Plan Year will be deemed to have met target performance; and (2) each
affected Participant will receive a full-year award for that Plan Year based on
target performance, which award will be paid 100% in cash (i.e., no portion of
the benefit will be paid in Shares), at the time and in the manner provided
under Section 5.01.
     In the event of a Participant’s Qualifying Retirement, the Participant will
have a benefit under the Plan for the Plan Year in which the Qualifying
Retirement occurs determined as follows: (1) the performance metrics established
under the Plan for that Plan Year will be measured as of the last day of the
Plan Year at the same time and in the same manner as measured for all other
Participants; (2) if performance for the Plan Year is such that any benefits are
otherwise payable under the Plan for that Plan Year, the affected Participant
will receive a prorated award for that Plan Year determined by multiplying the
full-year award (if any) that would be payable under the Plan if the Participant
had remained employed for the entire Plan Year by a fraction, the numerator of
which is the number of whole or partial months in the calendar year through the
date of the Qualifying Retirement and the denominator of which is 12; and
(3) the benefits (if any) payable under the foregoing terms will be paid 100% in
cash (i.e., no portion of the benefit will be paid in Shares), at the time and
in the manner provided under Section 5.01.
     Section 4.02. Grants of Shares. In the event Shares are granted to a
Participant under the Plan (which Shares shall be subject to the restrictions
contained in this Plan and are referred to in this Plan as “Restricted Shares”),
the Committee may establish such terms, conditions, restrictions, or procedures
related to the grant as the Committee deems necessary or appropriate, including,
but not limited to, requiring, as a condition precedent to such grant that a
Participant execute a shareholders’ agreement or other documents or agreements
as the Committee deems necessary or appropriate, in such form and substance as
may be satisfactory to the Committee, in its Sole Discretion.

- 4 -



--------------------------------------------------------------------------------



 



Participation by a Participant in any grant of Restricted Shares under the Plan
shall neither limit nor require participation by the Participant in any other
benefits under Plan, it being within the Sole Discretion of the Committee to
determine the individuals eligible to participate in the Plan and in a grant of
Shares or other award of benefits under the Plan. The Restricted Shares may be
either previously issued Shares that have been reacquired by the Company or
authorized but unissued Shares, as the Board of Directors shall from time to
time determine. If any Restricted Shares granted under the Plan are subsequently
forfeited, such Shares shall again become available to be granted under the
Plan.
     Although Restricted Shares granted under the Plan are subject to certain
lapse restrictions set forth in this Article IV and are substantially nonvested
upon grant, grants of such Shares are intended to constitute transfers of such
Shares within the meaning of Code Section 83 upon grant. Accordingly,
Participants receiving grants of Restricted Shares under the Plan will be
eligible to make an election under Code Section 83(b) with respect to Restricted
Shares at the time such Shares are granted, subject to complying with all
applicable requirements for making such an election, including, but not limited
to, the requirement that such election be made within 30 days after the date of
transfer.
     Section 4.03. Lapse Restriction. Restricted Shares granted under the Plan
to a Participant will be substantially nonvested upon grant and will be subject
to restrictions that will lapse only if the Participant is credited with one
year of service after the date such Shares are granted to the Participant. A
Participant shall be credited with one year of service after the date Shares are
granted to the Participant if the Participant is continuously performing
services (or deemed to be continuously performing services) for the Employer for
the 12-month period ending on the anniversary of the date the Restricted Shares
are granted to the Participant. However, the Committee may at any time, in its
Sole Discretion, credit a Participant with a year of service after the date
Restricted Shares are granted to the Participant or otherwise accelerate vesting
or remove restrictions with respect to Restricted Shares granted under the Plan,
if the Committee determines, in its Sole Discretion, it is in the best interests
of the Company to do so. In addition:

  A.   In the event of a Change in Control, each Participant who is employed by
the Employer on the date of the closing of the Change in Control or who was
involuntarily terminated by the Employer without cause during the 90-day period
ending on the date of the closing of the Change in Control will be automatically
fully (100%) vested with respect to all of the Restricted Shares previously
granted under the Plan (and not previously forfeited) so that, immediately prior
to the closing of the Change in Control, such Shares will no longer be subject
to any lapse restriction or risk of forfeiture imposed in connection with this
Plan.     B.   In the event of a Participant’s Qualifying Retirement, the
Participant will be automatically fully (100%) vested with respect to all of the
Restricted Shares previously granted under the Plan (but not forfeited) so that,
immediately prior to the Qualifying Retirement, such Shares will no longer be
subject to any lapse restriction or risk of forfeiture imposed in connection
with this Plan.

- 5 -



--------------------------------------------------------------------------------



 



     Restricted Shares granted to a Participant shall be deemed to have been
granted as of the date designated and prescribed by the Committee. Except as
provided above, if a Separation from Service occurs during the 12-month period
following the grant of Restricted Shares, the nonvested Restricted Shares will
be forfeited and will again be available for grant under the Plan.
     Section 4.04. Additional Conditions. Shares acquired under the Plan shall
be subject to any and all terms, conditions, and restrictions set forth in the
Company’s certificate of incorporation and bylaws, as well as the Stockholders
Agreement and any other agreement entered into with respect to such Shares.
     Section 4.05. Restriction on Transfer of Shares. Shares acquired under this
Plan shall be subject to such conditions and restrictions on transfer as are set
forth in the Company’s certificate of incorporation and bylaws, as well as any
stockholders agreement and any other agreement entered into with respect to such
Shares. Any voluntary or involuntary sale, assignment, transfer, or exchange of
Shares acquired under the Plan that fails to satisfy or comply with any
applicable condition or restriction on such sale, assignment, transfer, or
exchange shall be void and of no effect and shall not bind or be recognized by
the Company. No Shares may be transferred unless the transferee first executes,
acknowledges, and delivers to the Company such instruments as the Company may
deem necessary or advisable to effect the transfer.
     Section 4.06. Dividends. Dividends declared by the Board of Directors with
respect to Shares shall, with respect to any Restricted Shares, be cumulated and
paid to the Participant only if and at the time, and to the extent that, the
restrictions imposed with respect to such Restricted Shares lapse in accordance
with this Article IV and the Restricted Shares become substantially vested.
     Section 4.07. Limitations on Stockholder Rights. Restricted Shares shall
not be subject to transfer or assignment, and a Participant granted Restricted
Shares will not have the right to vote such shares or otherwise exercise the
rights of a stockholder in the Company with respect to Restricted Shares unless
and until the restrictions imposed with respect to such Restricted Shares in
accordance with this Article IV lapse and the Restricted Shares become
substantially vested.
     Section 4.08. Certificates and Legends. The Company may, but shall not be
required to, issue certificates with respect to Restricted Shares granted under
the Plan. If certificates representing Restricted Shares are issued, such
certificates will bear (until, in the opinion of counsel, which opinion must be
reasonably satisfactory in form and substance to counsel for the Company, it is
no longer necessary or required) the following legend:

- 6 -



--------------------------------------------------------------------------------



 



     The securities represented by this document are subject to the terms,
conditions, restrictions, and contingencies, including restrictions on transfer
and risk of forfeiture, contained in the Spirit AeroSystems Holdings, Inc.
Second Amended and Restated Short-Term Incentive Plan, as amended from time to
time, a copy of which is on file at the principal office of Spirit AeroSystems
Holdings, Inc.
ARTICLE V — PAYMENT OF BENEFITS
     Section 5.01. Payment of Cash Benefits. To the extent a Participant is
entitled to receive a cash benefit under Section 4.01 hereof with respect to
services performed during a Plan Year, such benefit shall be payable in a lump
sum as soon as administratively practicable after the end of such Plan Year, but
in no event later than 21/2 months after the end of such Plan Year, subject to
any timely election to defer payment of all or part of such benefit in
accordance with the terms and provisions of the Spirit AeroSystems Holdings,
Inc. Amended and Restated Deferred Compensation Plan.
     Notwithstanding the foregoing, in the event of a Change in Control, cash
benefits that become payable by reason of the Change in Control (see
Section 4.01) will be paid as soon as administratively practicable on or after
the date of the closing of the Change in Control, but in no event later than
21/2 months after the earlier of (i) the closing of the Change in Control; or
(ii) the last day of the year in which the Participant’s employment terminates,
if employment terminates prior to the closing of the Change in Control, and in
all cases subject to any timely election to defer payment of all or part of such
benefit in accordance with the terms and provisions of the Spirit AeroSystems
Holdings, Inc. Amended and Restated Deferred Compensation Plan.
     Section 5.02. Payments in the Event of Death. In the event a Participant
dies before receiving all benefits payable to Participant under the Plan,
payment of the remaining amounts shall be made to the Participant’s Beneficiary.
The Beneficiary of a Participant shall be the person, persons, entity, or
entities designated by the Participant on a beneficiary designation form
provided by the Committee. A Participant shall have the right to change the
Participant’s Beneficiary designation at any time; provided, however, that no
change of a beneficiary shall be effective until received and accepted by the
Committee. In the event a Participant dies without having a valid Beneficiary
designation in force, or in the event no designated Beneficiary is alive or in
being at the time of the Participant’s death, the Participant’s Beneficiary
shall be deemed to be the Participant’s surviving spouse or, if the Participant
leaves no surviving spouse, the Participant’s estate.
     If the Committee has any doubt as to the proper person(s) or entity(ies) to
receive payments hereunder, it shall have the right to withhold payment until
the matter is finally adjudicated. Any payment made in good faith and in
accordance with the provisions of the Plan and a Participant’s beneficiary
designation form shall fully discharge the Employer from all further obligations
with respect to such payment.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE VI — SOURCE OF BENEFITS
     Section 6.01. Source of Benefits. Amounts payable hereunder shall be paid
exclusively from the general assets of the Employer. The Employer’s obligation
under this Plan shall constitute a mere promise to pay benefits in the future,
and no person entitled to payment hereunder shall have any claim, right,
security interest, or other interest in any fund, trust, account, insurance
contract, or other asset of Employer. The Employer is not obligated to invest in
any specific assets or fund, but it may invest in any asset or assets it deems
advisable in order to provide a means for the payment of any liabilities under
this Plan and may contribute amounts to a trust conforming to the requirements
of Revenue Procedure 92-64, as amended. With respect to cash benefits (if any),
each Participant shall be an unsecured general creditor of the Employer and
shall have no interest whatsoever in any such assets or fund. The Employer’s
liability for the payment of benefits hereunder shall be evidenced only by this
Plan.
     Section 6.02. Multiple Employers. In the event a Participant is or has been
employed by two or more Employers and is entitled to a benefit from more than
one Employer under this Plan, the liability for the payment of such
Participant’s benefits under this Plan shall be apportioned among the Employers
based upon a determination made by the Committee, in its Sole Discretion. A
Participant may only secure payment of benefits from the Employer to whom the
Committee has apportioned liability for the benefits.
ARTICLE VII — ADMINISTRATION
     Section 7.01. Committee. The Committee shall have full power to administer
this Plan in all of its details, which powers shall include, but are not limited
to, the authority, in addition to all other powers provided by this Plan, to:

  A.   Determine in its Sole Discretion the eligibility of any individual to
participate in the Plan;     B.   Make discretionary interpretations regarding
the terms of the Plan and make factual findings with respect to any issue
arising under the Plan, including, but not limited to, the power to determine
whether an individual is eligible to participate in the Plan or receive benefits
under the Plan and whether an individual has incurred a Separation from Service,
with its interpretation to be final and conclusive;     C.   Compute the amounts
payable for any Participant or other person in accordance with the provisions of
the Plan, determine the manner and time for making such payments in accordance
with the provisions of the Plan, and determine and authorize the person or
persons to whom such payments will be paid;

- 8 -



--------------------------------------------------------------------------------



 



  D.   Receive and review claims for benefits and render decisions respecting
such claims under the Plan;     E.   Make and enforce such rules and regulations
as it deems necessary or proper for the efficient administration of this Plan;  
  F.   Appoint such agents, specialists, legal counsel, accountants,
consultants, or other persons as the Committee deems advisable to assist in
administering the Plan; and     G.   Maintain all records of the Plan.

     Section 7.02. Reliance on Certificates, etc. The members of the Committee,
the Board of Directors, and the officers and employees of the Company shall be
entitled to rely on all certificates and reports made by any duly appointed
accountants and on all opinions given by any duly appointed legal counsel. Such
legal counsel may be counsel for the Employer.
     Section 7.03. Plan Records. In all matters related to administration of the
Plan, the official determinations and records of the Plan, as made, identified,
and maintained by the Committee, in its Sole Discretion, will control. In the
event of any discrepancy between the official determinations and records of the
Plan and any other document or communication, the official determinations and
records of the Plan will control.
ARTICLE VIII — AMENDMENT AND TERMINATION
     Section 8.01. Amendment. The Board of Directors reserves the right, at
will, at any time and from time to time, to modify, alter, or amend this Plan
(including without limitation a retroactive modification, alteration, or
amendment), in whole or in part, and any such modification, alteration, or
amendment shall be binding upon the Company, the Committee, each Participant,
any adopting Employer, and all other persons; provided, however, that no
amendment shall, without a Participant’s (or present interest Beneficiary’s)
written consent, materially diminish the rights of the Participant with respect
to benefits earned or grants of Shares or Restricted Shares previously made to
the Participant under the Plan. Notwithstanding the foregoing, no consent shall
be required and the Board of Directors shall have the right to modify, alter, or
amend this Plan (including a retroactive modification, alteration or amendment),
at will and at any time, if it determines, in its Sole Discretion, that such
amendment is necessary to comply with applicable law, which shall include, but
shall not be limited to, the right to retroactively apply any amendments
necessary to comply with any provision of the Code or any judicial or
administrative guidance.
     Section 8.02. Termination. The Company will have no obligation whatsoever
to maintain this Plan for any given length of time and may, at will and at any
time, discontinue or terminate this Plan in whole or in part. In addition, an
adopting Employer shall have the right to discontinue or terminate its
participation in this Plan as to its Employees. Upon a

- 9 -



--------------------------------------------------------------------------------



 



complete or partial termination of the Plan, each affected Participant (and
present interest Beneficiary) shall be entitled to receive benefits in
accordance with Article V. No complete or partial discontinuance or termination
of the Plan shall, without a Participant’s (or present interest Beneficiary’s)
written consent, materially diminish the rights of the Participant with respect
to benefits earned or grants of Shares or Restricted Shares previously made to
the Participant under the Plan.
ARTICLE IX — RESTRICTIONS ON ALIENATION
     Section 9.01. Restrictions on Alienation. Until the actual receipt of any
benefit under this Plan by a Participant or Beneficiary, no right or benefit
under the Plan shall be subject in any manner to anticipation, alienation, sale,
assignment, transfer, pledge, encumbrance, garnishment, execution, levy, or
charge of any kind, whether voluntary or involuntary, including assignment or
transfer to satisfy any liability for alimony or other payments for property
settlement or support of a spouse or former spouse or other relative of a
Participant or Beneficiary, whether upon divorce, legal separation, or
otherwise. Any attempt to anticipate, alienate, sell, assign, transfer, pledge,
encumber, garnish, execute upon, levy upon, or charge any right or benefit under
the Plan shall be void. No right or benefit hereunder shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of the person entitled to such benefit, and no right or benefit hereunder
shall be considered an asset of such person in the event of his or her divorce,
insolvency, or bankruptcy. The rights of a Participant or a Beneficiary
hereunder shall not be subject in any manner to attachment or other legal
process for the debts of the Participant or such Beneficiary.
ARTICLE X — MISCELLANEOUS
     Section 10.01. Effective Date. This second amended and restated Plan shall
be effective from and after the date of its adoption and approval by the Board
of Directors (the “Effective Date”).
     Section 10.02. Payments and Transfers Net of Withholding. Notwithstanding
any other provision of the Plan, all transfers or payments shall be net of any
amount sufficient to satisfy all federal, state, and local withholding tax
requirements, and shall also be net of all amounts owed by Participant to the
Employer.
     With respect to Shares granted to a Participant under this Plan, any
required withholdings or reductions may be accomplished by any of the following
methods (or any combination of the following methods), as determined by the
Committee in its Sole Discretion: (i) the total number of Shares granted to the
Participant may be reduced by a number of whole or fractional Shares (as
determined by the Committee, in its Sole Discretion), the value of which will be
applied to satisfy such withholdings or reductions, but if the value of the
Shares so withheld exceeds the amount of such withholdings or reductions, such
excess will be paid in cash to the Participant within 21/2 months after the date
the

- 10 -



--------------------------------------------------------------------------------



 



withholding occurs; (ii) the amount of the withholdings or reductions may be
withheld from other amounts payable to the Participant by the Employer,
including, but not limited to, other compensation; (iii) the Participant may be
required, as a condition precedent to transfer or release of the Shares, to make
a payment to the Employer in an amount equal to the amount of the withholdings
or reductions (e.g., by selling a sufficient number of Shares); or (iv) such
other method or combination of methods as the Committee deems appropriate, in
its Sole Discretion.
     The Committee will have the right, in its Sole Discretion, to require, as a
condition precedent to the transfer or release of any Shares granted under this
Plan, that the transferee execute such agreements or documents (e.g., power of
attorney) as the Committee deems necessary or appropriate.
     Section 10.03. Binding on Successors. This Plan shall be binding upon all
Participants, their respective heirs, and personal representatives, and upon the
Employer, its successors, and assigns.
     Section 10.04. Adoption by Other Employers. Any employer, corporation, or
other entity with employees now in existence or hereafter formed or acquired,
which is not already an Employer under this Plan, and which is otherwise legally
eligible, may in the future, with the consent and approval of the Company, adopt
this Plan, and thereby, from and after the specified effective date, become an
Employer under this Plan. However, the sole and absolute right to amend the Plan
is reserved to the Company. It shall not be necessary for the adopting
corporation or entity to sign or execute the original or the amended Plan
documents. The administrative powers and control of the Company as provided in
the Plan, including the sole right of amendment and of appointment and removal
of the Committee, shall not be diminished by reason of the participation of any
such adopting entity in this Plan.
     Section 10.05. Minors and Incompetents. If any person to whom a benefit is
payable under this Plan is legally incompetent, either by reason of age or by
reason of mental or physical disability, the Committee is authorized to cause
the payments becoming due to such person to be made to another for his or her
benefit without responsibility of the Company, the Employer, the Committee or
the Board of Directors to see to the application of such payments. Payments made
pursuant to this authority shall constitute a complete discharge of all
obligations hereunder.
     Section 10.06. Erroneous Payments. If any person receives any amount of
benefits that the Committee in its Sole Discretion later determines that such
person was not entitled to receive under the terms of the Plan, such person
shall be required to immediately make reimbursement to the Employer. In
addition, the Committee shall have the right to offset any future claims for
benefits under the Plan against amounts that person was not otherwise entitled
to receive.

- 11 -



--------------------------------------------------------------------------------



 



     Section 10.07. Headings. The headings used in this Plan are inserted for
reference purposes only and shall not be deemed to limit or affect in any way
the meaning or interpretation of any of the terms or provisions herein.
     Section 10.08. Notices. Any notices or communications permitted or required
to be given herein by any Participant, the Company, the Committee, the Employer,
or any other person shall be deemed given either (i) when delivered; or
(ii) three days after being placed in the United States mail in an envelope
addressed to the last communicated address of the person to whom the notice is
being given, with adequate postage thereon prepaid.
     Section 10.09. Severability. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions thereof, and the Plan shall be construed and enforced as if
such provisions had not been included.
     Section 10.10. No Contract of Employment. Nothing contained herein shall be
construed to constitute a contract of employment between any Employee and any
Employer. Nothing herein contained shall be deemed to give any Employee the
right to be retained in the employ of an Employer or to interfere with the right
of the Employer to discharge any Employee at any time without regard to the
effect such discharge might have on the Employee as a Participant under this
Plan.
     Section 10.11. Certain Limitations. In the event the Employer is subject to
legal limitations on the payment of benefits, then benefit payments hereunder
shall be reduced or eliminated, as the case may be, to comply with such legal
limitations.
     Section 10.12. State Law. This Plan and all agreements entered into under
the Plan shall be governed, construed, administered, and regulated in all
respects under the laws of the State of Delaware, without regard to the
principles of conflicts of law, to the extent such laws are not preempted by the
laws of the United States of America. Any action concerning the Plan or any
agreement entered into under the Plan shall be maintained exclusively in the
state or federal courts in Delaware.
     Section 10.13. Government and Other Regulations. The obligation of the
Company to grant or sell and deliver Shares under the Plan shall be subject to
all applicable laws, rules, and regulations and such approvals by any
governmental agencies as may be required, including, but not limited to, the
effectiveness of a registration statement under the Securities Act of 1933, as
amended, as deemed necessary or appropriate by legal counsel for the Company.
     Section 10.14. Nonexclusivity of the Plan. The adoption of the Plan by the
Board of Directors shall not be construed as creating any limitations on the
power of the Board of Directors to adopt such other incentive arrangements as it
may deem desirable.

- 12 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this second amended and restated
Plan to be executed by a duly authorized officer as of the Effective Date.

                  SPIRIT AEROSYSTEMS HOLDINGS, INC.    
 
           
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

- 13 -